Citation Nr: 1222145	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  07-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than mood disorder.

2.  Entitlement to service connection for a gastrointestinal disorder to include irritable bowel syndrome (IBS), other than IBS related to service-connected fibromyalgia.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial evaluation higher than 30 percent for mood disorder associated with fibromyalgia.

5.  Entitlement to an effective date earlier than November 4, 2004 for the grant of service connection for mood disorder.

6.  Entitlement to an effective date earlier than November 6, 2004 for the grant of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to an effective date earlier than November 6, 2004 for the grant of entitlement to Dependents' Education Assistance (DEA) benefits.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1990 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and October 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In this case, the Board has reviewed both the Veteran's physical claims file and the Veteran's electronic file through the "Virtual VA" system to insure a complete review of the evidence.   

The Board previously denied the Veteran's claims for entitlement to service connection of tinnitus and gastroesophageal reflux disease (GERD) in a November 2008 decision, and the Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  (The Board also remanded the remaining issues of service connection for an acquired psychiatric disorder other than mood disorder and a gastrointestinal disorder, other than IBS associated with fibromyalgia, an increased evaluation for mood disorder, and earlier effective dates for the grant of service connection for mood disorder, TDIU, and DEA benefits).  

In March 2010, the Veteran through an attorney, and the Secretary of VA submitted a Joint Motion for Partial Remand (JMPR) requesting that the portion of the November 2008 Board decision denying service connection for tinnitus and GERD be vacated and remanded for readjudication.  Later that month, the Court granted the motion and remanded the case to the Board for further appellant review. 

In September 2010, the Board again denied the Veteran's claim for service connection of GERD and remanded the issue of entitlement to service connection for tinnitus for further evidentiary development pursuant to the JMPR.  The previously remanded claims remained in development.  

However, the ordered development with respect to the remanded claims has now been accomplished and, consequently, the issues are ripe for appellate review.  

For reasons explained in the REMAND portion of the decision below, the issues of: (1) entitlement to an effective date earlier than November 6, 2004 for entitlement to a TDIU and (2) entitlement to an effective date earlier than November 6, 2004 for entitlement to DEA benefits are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against finding that the Veteran has a current diagnosis of PTSD or any psychiatric disorder other than mood disorder.

2.  The preponderance of the evidence weighs against finding that the Veteran has a current gastrointestinal disorder apart from the symptom complex associated with his service-connected fibromyalgia.  His irritable bowel symptoms are contemplated in the currently assigned 40 percent schedular rating for fibromyalgia.

3.  The preponderance of the evidence weighs against finding that the Veteran's current tinnitus is causally or etiologically related to his period of active military service, to include acoustic trauma sustained therein; that tinnitus manifested to a compensable degree within one year of separation from active service; or that tinnitus was caused or aggravated by service-connected fibromyalgia or mood disorder.  

4.  The preponderance of the evidence weighs against finding that the disability picture associated with the Veteran's mood disorder more closely approximates occupational and social impairment with reduced reliability and productivity due to psychiatric symptomatology such that a 50 percent schedular rating under Diagnostic Code (DC) 9435 is warranted for the entire claim/appeal period.  

5.  The Veteran's psychiatric disability picture more closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to psychiatric symptomatology, which is contemplated by the currently assigned 30 percent rating.

6.  The Veteran filed a formal claim for a psychiatric disorder on November 4, 2004.  There is no communication received prior to that date which established an informal or formal claim of service connection for a psychiatric disorder.  


CONCLUSIONS OF LAW

1.   An acquired psychiatric disorder, other than mood disorder, was not incurred in or aggravated by active military service or otherwise caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  A gastrointestinal disorder, other than IBS related to service-connected fibromyalgia, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011).

3.  Tinnitus was not incurred in or aggravated by active military service, may not be presumed to have been incurred therein, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

4.  The criteria for an initial evaluation higher than 30 percent for mood disorder have not been met or approximated for the claim/entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, DC 9435 (2011).  

5.  The requirements for an effective date earlier than November 4, 2004, for the grant of service connection for a mood disorder, have not been met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

At the outset, the Board notes that the Veteran is not in receipt of any military citations clearly indicative of combat service or otherwise shown through service records to have had combat service.  For these reasons, we find that the presumption afforded combat Veterans does not apply in this case.  

In this case, the Veteran seeks entitlement to service connection for a psychiatric disorder other than mood disorder, a gastrointestinal disorder other than IBS associated with fibromyalgia, and tinnitus.  




Psychiatric disorder


At the outset, the Board notes that the Veteran filed a claim seeking service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety in November 2004.  After initiating an appeal of the July 2005 decision that denied the benefit, he was later awarded service connection for mood disorder as related to service-connected fibromyalgia effective November 4, 2004 in October 2006.  

Notwithstanding the award of benefits, the Veteran has continued to submit evidence and argument specifically pertaining to the issue of service connection for PTSD.  See, e.g., February 2009 statement from the Veteran.  Neither the Veteran nor his attorney has withdrawn the appeal despite the fact that the Veteran's service-connected mood disorder is evaluated under the same criteria as PTSD by VA.  

Nonetheless, upon review of the record, the preponderance of the evidence weighs against finding that the Veteran has a current diagnosis of PTSD or any psychiatric disorder other than mood disorder.  Indeed, the January 2012 VA mental disorders examiner considered the Veteran's psychiatric history as documented in the claims folder and concluded that the Veteran carried an Axis I diagnosis of mood disorder associated with his service-connected fibromyalgia.  The examiner made no other Axis I diagnoses.  In this regard, the Board notes that the examiner specifically commented that the Veteran did not satisfy the criteria for a diagnosis of PTSD.  The examiner explained that psychometric testing did not support a diagnosis of PTSD and, in fact, the Veteran had identified his primary stressors as chronic pain issues and previous failed relationships at several times.  

While the examiner acknowledged that the Veteran did report a couple of experiences in the military that could possibly be characterized as "traumatic" if confirmed, he wrote that the Veteran did not otherwise endorse a range of symptoms consistent with PTSD.  He stated that the Veteran, at most, presented with occasional subthreshold symptoms without clear evidence of clinically significant psychosocial impairment associated therewith.  

The Board notes that the psychiatric diagnosis rendered by the January 2012 VA mental disorders examiner is consistent with the Axis I diagnosis previously made by the August 2006 VA mental disorders examiner (i.e., mood disorder secondary to fibromyalgia).  Like the January 2012 VA mental disorders examiner, mood disorder was the only Axis I diagnosis made by the examiner after consideration of the Veteran's reported symptomatology and review of his psychiatric history as documented in the claims file.   

Both mental disorders examiners based their opinions on review of the claims folder, as well as a thorough interview and evaluation of the Veteran.  They also have the requisite expertise in the area of mental disorders to render a competent diagnosis.  For these reasons, we afford their opinions great probative value.

While the Veteran's attorney asserted in the November 2006 statement that the August 2006 mental disorders examination was inadequate because the examiner did not consider the Veteran's claimed stressor events in evaluating his claimed disorder, the Veteran had the opportunity to report his claimed stressor events at the examination, and the examiner confirmed review of the claims folder prior to the examination in the examination report.  The claims folder included the Veteran's report of his claimed stressor events.  Despite the Veteran's account of such stressor events, PTSD was not diagnosed.  Moreover, the Veteran was afforded with another mental disorders examination in January 2012.  That examiner similarly did not find a diagnosis of PTSD after considering the Veteran's stressor events.  For these reasons, the examination reports are not found to be inadequate.     

Although the Board has considered the Veteran's assertion that he suffers from a psychiatric disorder other than mood disorder - namely PTSD, the Veteran, as a lay person, lacks the requisite medical training and expertise to diagnose a mental disorder.  Therefore, his opinion that he suffers from PTSD or any other psychiatric disorder other than mood disorder, is afforded no probative value.  

Also, while the Veteran's primary care provider diagnosed mild PTSD in December 2008, the diagnosis was based solely on a positive PTSD screen and not on a thorough psychiatric evaluation of the Veteran...  See December 2008 VA primary care outpatient note.  In fact, the same treatment record notes that an optional assessment tool for PTSD, PCL-C, was performed and those test results were negative.  Additionally, it is noted the Veteran has since had negative PTSD screens.  See, e.g., December 2011 VA nursing note.  Moreover, the Veteran's primary care physician has been treating the Veteran for physical disability and is not shown to have specialized training in the area of mental disorders to render a competent psychiatric diagnosis.  For these reasons, his medical opinion regarding the appropriate psychiatric diagnosis for the Veteran is afforded no probative value.  

Finally, regarding the Veteran's personality disorder, the Board notes that it is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c).

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits.  Indeed, he is not shown to currently suffer from any psychiatric disorder other than mood disorder.  As there is no current PTSD, there is no need to discuss whether the amended PTSD regulation is applicable or whether Veteran's claimed stressor events have been sufficiently corroborated by credible supporting evidence.    

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claim, and service connection is not warranted for an acquired psychiatric disorder other than mood disorder.

Beyond any of the above, it is important for the Veteran to understand that he is already service connection for a psychiatric disorder (mood disorder).  There is absolutely no indication in the record that the Veteran's service connected psychiatric disability evaluation does not take into account all of the Veteran's problems associated with his overall psychiatric problem.  Therefore, it is important for the Veteran to understand that even if the Board granted this claim, the Veteran would receive no additional VA compensation for this alleged problem.

Gastrointestinal disorder

The Veteran seeks entitlement to service-connected compensation benefits for a gastrointestinal disorder, to include IBS, on the bases that a disorder manifested by diarrhea and nausea is an undiagnosable condition of the intestinal tract subject to presumptive service connection under 38 C.F.R. § 3.317.    

However, the Board notes that service-connection for fibromyalgia was established effective from January 6, 2003, pursuant to 38 C.F.R. § 3.317.  See June 2005 Decision Review Officer (DRO) decision.  The Veteran is in receipt of a 40 percent disability rating for fibromyalgia under 38 C.F.R. § 4.71a, DC 5025.  The 40 percent schedular rating specifically contemplates widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's like-symptoms that are constant, or nearly so, and refractory to therapy.

When the Veteran underwent medical examination in the April 2005, the examiner diagnosed nonspecific inflammation in the right colon most probably due to use of non-steroidal anti-inflammatory drugs with a polyp that was removed and benign, most probably ruling out inflammatory bowel disease.  The August 2006 medical examiner later diagnosed irritable bowel syndrome.        

In November 2008, the Board remanded the issue of entitlement to service connection for a gastrointestinal disorder, in addition to other issues, in order to afford the Veteran with a medical examination and obtain a medical opinion on the question of whether the Veteran had current fibromyalgia as the record remained unclear despite the grant of service connection for the disorder.  Once the presence of fibromyalgia had been confirmed, the manifestations and symptomatology associated therewith were to be described or otherwise, the Veteran's complained-of symptomatology was to be attributed to other identified disorders.  Such development was ordered in order to better ascertain the nature and extent of any disease claimed as distinct from that associated with fibromyalgia such as the Veteran's claimed gastrointestinal disorder.  

Pursuant to the Board's remand, the Veteran underwent another fibromyalgia examination in November 2011.  The examiner confirmed the Veteran's diagnosis of fibromyalgia, explaining that the diagnosis of fibromyalgia was consistent with the test findings and symptoms, as well as the Veteran's history.  In section 3 of the report, several findings, signs, and symptoms were noted to be attributable to fibromyalgia, and among those were the Veteran's irritable bowel symptoms.  

In a January 2012 addendum, the examiner reiterated that fibromyalgia was the most appropriate diagnosis for the Veteran, and his current symptoms were detailed in sections 3 and 4 of the November 2011 report.   

Significantly, the examiner did not attribute the Veteran's irritable bowel symptoms to a gastrointestinal disorder separate and distinct from fibromyalgia in either the November 2011 examination report or in the January 2012 addendum report.  Rather, it is clear that he considered the Veteran's gastrointestinal symptomatology to be part of the symptom complex of fibromyalgia.  

The Board notes that the medical examiner based his medical opinion on review of the relevant medical history as documented in the claims file, to include prior examinations and treatment, as well as a thorough evaluation of the Veteran.  He articulated a sound rationale for his conclusion.  There is no indication that the medical opinion is inadequate.  For these reasons, we afford the examiner's medical opinion great probative value.     

Therefore, in consideration of the foregoing, the Board concludes that the Veteran is not entitled to service-connected compensation benefits.  Indeed, he is not shown to currently suffer from any gastrointestinal disorder apart from irritable bowel symptoms associated with fibromyalgia.  Moreover, such symptomatology is already contemplated in the currently assigned 40 percent disability rating for fibromyalgia.  38 C.F.R. § 4.14.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, supra.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain, supra.  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability, that holding is of no advantage.  Therefore, the preponderance of the evidence is against the claim, and service connection is not warranted.  See Gilbert, supra.  

Tinnitus

The Veteran seeks service connection for tinnitus.  He contends that acoustic trauma caused by exposure to the loud noise of firing guns during service resulted in his development of tinnitus.

However, a preponderance of the evidence weighs against the claim for reasons explained below.  

Although the Board accepts the Veteran's competent account of having been exposed to loud noise in service and having current tinnitus as credible, his STRs are completely devoid of any complaint, finding, or treatment of tinnitus.  The Veteran specifically denied then-having or ever having had any hearing loss or ear, nose, or throat trouble on his October 1991 separation report of medical history.  His ears and drums were also clinically evaluated as normal and his hearing was within normal limits at that time.  In the summary of defects and diagnoses portion of the examination report, it was written that the Veteran had no history of ongoing medical problems and was being administratively separated for a personality disorder.  This evidence certainly weighs against the Veteran's claim.  

Additionally, despite having filed earlier claims with VA for disability compensation in 1992 and 2003, the first mention of tinnitus allegedly related to service is not shown until 2004, more than approximately 13 years after separation from active service.  This is also the first evidence of tinnitus included in the record.  In this regard, the Board particularly notes that the claims file contains treatment records from the mid-1990s; however, they are completely devoid of any reference to tinnitus.  Thus, we find that this evidence also weighs heavily against the claim.   

Furthermore, the April 2005 VA audiological examiner considered the Veteran's reported history and concluded that it was less likely than not that tinnitus was caused by or a result of military noise exposure.  In support of the conclusion, the examiner reasoned that there were no complaints of tinnitus found in the Veteran's STRs, and the only mention of tinnitus was in the statement received by the Veteran in December 2004 in connection with his claim.  The examiner noted that, although the Veteran reported acoustic trauma reportedly resulting in a few days of ringing tinnitus, it then disappeared (much the same attending a concert or having your ears ring and feel full for a few hours).  The examiner noted that this episode did not result in any hearing loss in either ear.  She further noted that the Veteran's reported tinnitus is intermittent (up to 30 minutes a day) and did not affect his ability to communicate.  The examiner added that the Veteran suffered from fibromyalgia, temporomandibular joint (TMJ) pain, depression, a sleep disorder, and was under stress, all of which can be related to tinnitus.  Therefore, his intermittent tinnitus was less likely than not related to military service.

The April 2005 audiological examiner provided a sound rationale for her conclusion based on review of the claims folder and evaluation and interview of the Veteran.  Her statement that STRs are devoid of any complaint of tinnitus is consistent with our review of the record.  She also considered the Veteran's lay statement regarding having experienced tinnitus in service, as well as relevant medical principles in arriving at her conclusion.  For these reasons, we find her competent medical opinion to be of great probative value.  

In light of the April 2005 audiological examiner's suggestion that there was a possibility that tinnitus may be secondary to the Veteran's fibromyalgia or a mood disorder, the Board remanded the Veteran's claim in September 2010 in order to provide the Veteran with another medical examination with respect to his claimed tinnitus and obtain a medical opinion addressing the theory of secondary service connection.   

The Veteran underwent another audiological examination in November 2011 pursuant to the Board's remand.  At that time, the examiner found that it was at least as likely as not that the Veteran's tinnitus was caused or the result of military noise exposure, on the bases that he was exposed to weapons fire in-service.  However, she later amended her opinion in an addendum and found the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure, on the bases that there were no complaints of tinnitus in the Veteran's STRs.  For these reasons, the opinion reflected in the November 2011 VA audiological report is afforded significantly less probative value than the April 2005 audiologist's opinion as well as the January 2012 addendum by the November 2011 VA audiological examiner.

Moreover, the November 2011 VA audiological examiner considered whether the Veteran's tinnitus was caused or aggravated by his fibromyalgia or mood and noted that tinnitus can be caused by hearing loss, noise exposure, acoustic trauma, or absolutely nothing at all.  She also wrote that fatigue and stress can at times aggravate tinnitus.  However, she ultimately found that there was not sufficient evidence to link tinnitus to fibromyalgia or mood disorders given the mysterious nature of tinnitus and the limitations of knowledge in the medical community at large.  She stated that she was unable to resolve the question without resort to mere speculation.  Because the examiner provided adequate rationale for her conclusion, it is deemed adequate.  

The Board notes that the January 2012 fibromyalgia examiner, in a February 2012 addendum, concluded that the Veteran's tinnitus was in no way related to fibromyalgia, explaining that the conditions were unrelated and there was no evidence to suggest a correlation for fibromyalgia causing tinnitus.  Although the fibromyalgia examiner did not provide an opinion on aggravation, the audiological examiner considered the theory of aggravation but was unable to render an opinion due the limitations of knowledge in the medical community.  Her opinion in particular is afforded great probative value given her expertise in the area of hearing disorders.  

Also, in a March 2012 addendum, the Veteran's January 2012 mental disorders examiner stated that he could not offer an opinion on whether the Veteran's tinnitus was service-connected without resort to mere speculation because he was not a medical provider and concurred with the opinion provided by the audiologist in February 2012. 

Therefore, upon review, we find the collective medical opinions discussed above to be adequate.  None of the medical examiners attributed the Veteran's tinnitus to a service-connected disability.  As explained above, we find the VA audiological examiner's opinion to be particularly probative.      

Thus, in summary, the Veteran has presented credible evidence of current tinnitus and in-service noise exposure.  However, the Veteran told the April 2005 VA audiological examiner that his tinnitus in service disappeared after a few days, which is certainly consistent with his denial of hearing problems at the time of his separation examination.  Also, the credible and probative evidence of record shows that tinnitus first manifested many years after service.  The Veteran did not mention having tinnitus allegedly related to service until he filed his claim with VA for compensation benefits.  See Cartright, supra.  For these reasons, we find no credible evidence of a continuity of tinnitus symptomatology since service.  

Furthermore, there is no competent medical evidence causally linking the Veteran's current tinnitus, which manifested many years after service, to his period of active service or otherwise linking it to his service-connected mood disorder or fibromyalgia, on either a causation or aggravation basis.  

Therefore, the preponderance of the evidence weighs against the Veteran's claim, and service connection for tinnitus is not warranted.  See Gilbert, supra.  
 

Disability Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Service connection for mood disorder, with a 30 percent rating effective November 4, 2004 (i.e., the date his claim seeking service connection for a psychiatric disorder was received by VA), was originally awarded by the RO in October 2006.  The Veteran initiated an appeal of the initial rating assigned in December 2006, and an SOC was issued in February 2007.  The Veteran perfected his appeal later that month.  

The Veteran's mood disorder is evaluated under the criteria found at 38 C.F.R 
§ 4.130, DC 9435.  Mood disorders are evaluated under the General Rating Formula for Mental Disorders.  There is no other appropriate diagnostic code and/or rating schedule under which it would be appropriate to evaluate the Veteran's psychiatric disability.  See Schafrath, supra.  

Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.    

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.   

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)). 

As explained above, the Veteran has been diagnosed with mood disorder on Axis I, and that is the only current psychiatric disorder demonstrated.  However, he also has a personality disorder, which is not service-connected.  The Court has held that when a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, all of the Veteran's psychiatric symptoms have been considered in reaching our decision regarding entitlement to an increased rating unless specifically attributed to his personality disorder.  

Nonetheless, after careful review of the record, the Board finds that the preponderance of the evidence weighs against the assignment of a higher evaluation for mood disorder for the entire claim/appeal period, for reasons explained below. 

When the Veteran underwent a mental disorders examination in April 2005, he endorsed having a number of psychiatric symptoms such as a generally depressed mood, constant worry, passive suicidal ideation, and irritability.  He even objectively demonstrated dysphoric affect and a restricted range during the mental status examination and observation.  He further described an employment history that included past interpersonal difficulties on the job and some marital difficulty.  However, he stated that his most recent job in engine repair ended due to physical problems.  Also, his primary complaint at the mental disorders examination as it related to his medical history was that of pain.  He denied ever having received any psychiatric treatment.  

Furthermore, and significantly, the April 2005 mental disorders examiner attributed the Veteran's difficulties in vocational functioning to his physical condition and found that his history of long-standing difficulties with interpersonal relationships (i.e., his social impairment) were due to his Axis II personality disorder.  This evidence certainly preponderates against the Veteran's claim for an increased rating.

Later, at the mental disorders examination conducted in August 2006, the Veteran again endorsed significant anxiety and depression and described feeling depressed or flat in mood much of the time during the mental status examination.  However, the Veteran again reported that he had not worked since November 2004, largely due to his physical problems.  He also denied ever having received any formal treatment for a mental health condition or having solicited or received anti-depressant medication from his doctors at the outpatient clinic.  He further reported that his marriage had improved and his patience with his children and anger control were better.  He reportedly no longer punched or threw things when frustrated.  He stated that he occasionally socialized with friends and family but they were often too busy to visit on a regular basis.  

After review of the claims file, to include the prior examination report, and a thorough evaluation of the Veteran, the August 2006 VA mental disorders examiner admitted that the Veteran's condition was complicated and difficult to assess because he had been diagnosed with a personality disorder and his chronic difficulties with anger and interpersonal relations were "no doubt part of the reason why he experiences some depression today."  The examiner also noted that the Veteran had life-long difficulties getting along with others, and it appeared that he had adapted to these difficulties largely by avoiding others.  He further acknowledged that it was difficult to separate any psychiatric symptoms that the Veteran experiences from those that are attributable to his fibromyalgia versus his long-standing personality disorder; however, it was more likely than not that his fibromyalgia had resulted in a mild degree of depression affecting his life at that time.  

He then reiterated, in summary, that the Veteran appeared to have a mild degree of depression as related to his fibromyalgia (diagnosed on Axis I as mood disorder secondary to fibromyalgia), and that affected his social and occupational functioning.  However, he made it a point to note that the Veteran had difficulties with social and occupational functioning before his entry into the military, during his time in the military, and after his discharge from the military.  

Thus, in light of the August 2006 VA mental disorders examiner's notation that the Veteran's depression was "mild", this evidence similarly does not indicate that the Veteran is entitled to an evaluation higher than the currently assigned 30 percent for his mood disorder.  

Furthermore, at the most recent mental disorders examination performed in January 2012, the Veteran reported that he and his wife had divorced since the last evaluation but he had custody of the two children and had an "excellent" relationship over the last two years with another woman.  He reportedly obtained social support from family and frequently attended church.  The Veteran again attributed his inability to work primarily to his fibromyalgia, reportedly telling the examiner that he "hurt so bad, [he] can't function."  He again denied any history of psychotherapy but had been started on Prozac since the last evaluation, which had given him positive benefits.   

Based on his review of the claims folder and evaluation of the Veteran, the examiner found that the Veteran's level of occupational and social impairment with regard to his psychiatric disorder was best summarized as: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  This description is consistent with the schedular criteria for the currently assigned 30 percent rating and clearly does not support the assignment of a higher rating.  

The examiner also noted that the Veteran's psychiatric disorder was manifested by depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  All but one of the psychiatric symptoms identified as being associated with the Veteran's mood disorder are contemplated in the 30 percent schedular rating currently assigned.  While the January 2012 VA mental disorders examiner's noted that the Veteran has disturbances of motivation and mood associated with his mood disorder and such symptomatology is contemplated under the criteria for a 50 percent rating, the overall disability picture as depicted by the examiner overwhelmingly supports the assignment of the current 30 percent disability evaluation.  Thus, no higher evaluation is warranted upon consideration of this evidence.  

The Board has considered the argument advanced by the Veteran's attorney that the record reflects that the Veteran suffers from a reduced reliability and productivity in that he is unable to remain employed due to the condition.  The attorney wrote that the Veteran has shown an inability to establish and maintain an effective work relationship, as well as forgetfulness, impaired judgment, and impaired thinking, all of which are either expressly found or impliedly found by the RO's award of a TDIU for the Veteran.  He further asserts that these are the clinical symptoms for an evaluation of 50 percent.  See February 2007 Statement.    

The Board notes, however, that the RO granted entitlement to a TDIU in the October 2006 rating decision due to the combined effect of the Veteran's fibromyalgia and mood disorder on his employability.  In fact, in providing the reasons and bases for the decision, the RO noted that fibromyalgia and related problems caused significant chronic pain throughout his body that was somewhat variable in location and intensity from day to day and made it difficult to complete simple household chores.  The RO also explained that the evidence showed that the Veteran had difficulty sleeping due to his pain which caused fatigue along with irritable bowel symptoms and depression.  It was determined that the Veteran was unemployable due to his service-connected disabilities.  In no way does the RO either expressly or impliedly find that the Veteran's psychiatric disability is manifested by any symptomatology related to a 50 percent disability rating.  In fact, the reasons and bases provided for the grant of the Veteran's TDIU primarily focus on effects of his physical disability related to fibromyalgia.  In this regard, it is notable that the schedular criteria for fibromyalgia specifically contemplate such symptoms as sleep disturbance, depression, and anxiety.  Nonetheless, the Veteran is in receipt of a separate 30 percent disability rating for mood disorder.  The Veteran is not entitled to an even higher rating based on our review of the evidence as pyramiding is to be avoided.  38 C.F.R. § 4.14.       

Regarding the attorney's suggestion that the Veteran was forgetful and had impaired judgment and thinking, the objective medical evidence does not support the assertion.  While the January 2012 VA mental disorders acknowledged that the Veteran had mild memory loss, the examiner did not also find that the Veteran had impaired judgment or thinking.  When the examiner was to check all symptoms that applied to the Veteran's mood disorder, he left the boxes next to those symptoms blank.  Also, the April 2005 VA mental disorders examiner found the Veteran's memory to be grossly intact and noted that his thinking seemed normal from the perspective of productivity, relevance, and coherence.  The examiner also noted that the Veteran had an adequate ability to make reasonable and realistic decisions.  Thus, the Veteran demonstrated no problems with memory, judgment, or thinking at the April 2005 VA mental disorders examination.  

This medical evidence, much of which does not find the presence of the argued symptomatology, clearly does not indicate that the Veteran's psychiatric disability picture warrants a higher disability rating.  While the Veteran (through his attorney) is competent to report such symptomatology, we find the medical evidence to be far more credible as it is based on objective evaluation of the Veteran and the mental disorders examiners have specialized expertise in the area of psychiatric disabilities.  

Furthermore, as explained above, the Veteran's difficulty establishing and maintaining relationships has consistently been attributed to his personality disorder by VA mental disorders examiners rather than his service-connected mood disorder.

Thus, in summary, the preponderance of the evidence overwhelmingly shows that the Veteran is not entitled to a rating higher than 30 percent for his mood disorder.  VA mental disorders examiners have largely attributed the Veteran's occupational and social impairment to his personality disorder and/or his physical problems.  To the extent that any occupational and social impairment has been attributed to the Veteran's mood disorder, it has been found to be commensurate with the criteria for the currently assigned 30 percent rating.  For these reasons, we find that an increased rating for any time relevant to the claim/appeal period is not warranted.  Thus, no staged rating is warranted.  See Fenderson, supra.      

Furthermore, because the Board does not find any symptoms and related functional impairment that are not already encompassed by the currently assigned rating and there is no unusual or exceptional disability picture shown, referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Moreover, because the Veteran is already in receipt of a TDIU, there is no claim for a TDIU reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Beyond the above, it is important to note that there is a significant subjective nature to the Veteran's problems above, the Veteran's statements have not always been consistent, and it is also important for the Veteran to understand that there is significant evidence in this case against the Veteran's claims.  Credibility is a key factor in this case.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)  The grants in this case have been based on providing the Veteran with any and all benefit-of-the-doubt under    
38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102.

Earlier Effective Date

The assignment of effective dates for awards of disability compensation is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  As pertinent here, where a claim has not been filed within one year after separation from service, the law provides that the effective date of an award of service-connected disability compensation based on an original claim or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R.  § 3.400(b)(2).

Generally, except as otherwise provided, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The Veteran contends that he is entitled to service-connected compensation benefits for his mood disorder. 

A review of the record shows that the Veteran filed a claim for a psychiatric disorder on November 4, 2004.  There is no communication received prior to that date which established an informal or formal claim of service connection for a psychiatric disorder.  Indeed, the November 2004 letter from the Veteran's attorney with enclosed evidence in support of the claim, which was received on November 4, 2004, is the first communication that may be construed as a claim.  Neither the Veteran nor his attorney has contended otherwise.  

Thus, the Veteran did not file a claim for service-connected compensation benefits for a psychiatric disorder until November 4, 2004 and this is the effective date currently assigned for the Veteran's mood disorder. 

Although it is possible that entitlement to the benefit arose (i.e., the condition arose) earlier than November 4, 2004, the claim for benefits was not filed until said date. As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Because the Veteran's claim was not received until November 4, 2004 and the effective date can be no earlier than the date of receipt of the claim, the preponderance of the evidence weighs against the assignment of an earlier effective date and the appeal is denied.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007),  requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Prejudicial error in VCAA notice has neither been alleged nor shown in this case, as will be explained below. 

In the November 2004 notice letter, the RO advised the Veteran of what the evidence must show in order to establish entitlement to service connection for his claimed psychiatric disorder, gastrointestinal disorder, and tinnitus, to include on a secondary basis, and described the types of information and evidence that he should submit in support of his claims.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of his claims.  

While the November 2004 notice letter did not address the elements of degree of disability or effective date, as required by Dingess, such notice defect has been remedied.  The Veteran was sent notice of how VA determines the disability rating and effective date in March 2006 and his claims were subsequently readjudicated.  

Regarding the Veteran's claimed mood disorder, the Veteran is challenging the initial rating and effective date assigned following the grant of service connection in the October 2006 rating decision.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra, at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice, beyond that afforded in the context of the Veteran's initial claim for service connection, is needed under the VCAA with regard to the claims.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a NOD. 

Notwithstanding the above, the Board notes that the Veteran was advised, in a January 2007 due-process letter, about how VA determines the disability rating and effective date once service connection has been established, as well as the types of evidence needed to support an increased rating.  The Veteran's claim was subsequently readjudicated.      

Additionally, the Veteran has been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  Neither the Veteran, his former representative, nor his current attorney has alleged any prejudice with respect to the notice, or lack thereof, received for his claims at any time during the course of this appeal. 

Furthermore, the Veteran and his designated representation has been provided with a copy of the above rating decisions, the SOCs, and the multiple SSOCs issued from during the course of his claims/appeals, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Thus, in consideration of the foregoing, the Board finds that the RO sufficiently satisfied the notice requirements with respect to the issues on appeal.  Any timing deficiency has been cured by issuance of proper notice followed by readjudication of the claims.    

Regarding VA's statutory duty to assist in claims development, the RO has afforded the Veteran with medical examinations and medical opinions have been obtained in connection with his claims.  Cumulatively, the examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's claims.  Therefore, they are deemed adequate for the purposes of this adjudication.   

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained to the extent possible, or otherwise submitted, and are associated with the record.  In this regard, the Board notes that there are treatment records pertinent to the claims adjudicated herein, which were previously considered by the RO and found in the Veteran's electronic folder through Virtual VA.  Records from the Social Security Administration (SSA) have also been obtained.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Additionally, the Board further finds that there has been substantial compliance with our prior remands in November 2008 and September 2010 with respect to the claims adjudicated herein.  Stegall v. West, 11 Vet. App. 268   (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  

ORDER

1.  Entitlement to service connection for an acquired psychiatric disorder other than mood disorder is denied.

2.  Entitlement to service connection for a gastrointestinal disorder to include IBS, other than IBS related to service-connected fibromyalgia, is denied.  

3.  Entitlement to service connection for tinnitus is denied.

4.  Entitlement to an initial evaluation higher than 30 percent for mood disorder associated with fibromyalgia is denied.

5.  Entitlement to an effective date earlier than November 4, 2004 for the grant of service connection for mood disorder is denied.


REMAND

As noted above, this case was previously remanded in November 2008 and September 2010 for further evidentiary development.  Unfortunately, however, a review of the record reveals that another remand is required in this case, for reasons explained below.  Although the Board regrets the additional delay, it is necessary to ensure that the Veteran is afforded every possible consideration with respect to the claims below.  

Earlier effective date for TDIU

Prior to November 4, 2004, the Veteran does not meet the schedular percentage standards of 38 C.F.R. § 4.16(a) for a TDIU because he is only service connected for the disability of fibromyalgia during that period, which is rated as 40 percent disabling effective January 6, 2003.  

The Veteran desires an effective date of January 6, 2003 for a TDIU on the bases that he was marginally employed from January 2003 to November 2004 primarily due to the disabling effects of his service-connected fibromyalgia.  He requests extraschedular consideration under 38 C.F.R. § 4.16(b).  See July 2005 and February 2007 statements from the Veteran's attorney.   

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.   The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

If the schedular percentages are not met, the Veteran's claim may be referred to the Director, Compensation and Pension Service, for an extraschedular rating, when the evidence of record shows that veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

In this case, there is evidence to suggest that the Veteran may have been unable to sustain or maintain gainful employment prior to November 4, 2004 and, possibly, such was due to his service-connected fibromyalgia.

The record shows that the Veteran was determined by SSA to have been unable to engage in substantial gainful activity since May 2, 2004.  While SSA records are not controlling for VA determinations, the Board finds the SSA determination probative in evaluating the Veteran's employability during the period at issue.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).

According to the Veteran's VA Forms 21-4142, he reportedly earned a total of $4385.25 while working for a boat repair company from May 2004 to November 2004 and working an average of 22 to 25 hours per week.  (He had previously worked 40 hours a week as a saw technician from October 2003 to May 2004 and reportedly earned a total of $9246.99 during this period but quit this job to work at the aforementioned boat repair company).  

A June 2004 VA progress note reads that the Veteran reportedly was no longer able to perform fully his usual occupation of small engine mechanic performing boat repair because of pains and aches in his extremities and back and was reportedly then working about 15 hours per week doing that type of work.  At that time, the Veteran's treating orthopedist (J.C., MD) was considering the diagnosis of fibromyalgia but had not yet arrived at a conclusion.    

Additionally, Dr. J.C. wrote a letter in October 2004 wherein he stated that any employment that the Veteran was to obtain needed to be flexible in accommodating restrictions associated with his permanent activity level restriction due to a presumed diagnosis of fibromyalgia and chronic muscle and joint pain.  See October 2004 consult orthopedic note.      

Thus, in light of the foregoing, this case is remanded for referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b).

Earlier effective date for DEA benefits

Because the Veteran's claim for an earlier effective date for a TDIU is being remanded for reasons explained above, the Veteran's claim for an earlier effective date for DEA benefits must also be remanded, because they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined). 

Accordingly, the case is REMANDED for the following actions:

1.   Refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. 
§ 4.l6(b).  

2.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with an SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  Allow an appropriate period of time for response by the Veteran and his attorney.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


